Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2019-08-20 and 2019-09-30 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested:  “FPGA Device and Method for Implementation of Gradient Boosted Decision Trees”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following language is being interpreted 35 U.S.C. 112(f):
 “(a / the) learning unit ( / is) configured to” in the following locations:
Claim 1 Line 7
Claim 1 Line 17
Claim 5 Line 8
Claim 7 Line 2
Claim 9 Line 2
Claim 12 Line  5
Claim 12 Line 10
Claim 13 Line 2
Claim 14 Line 2
“(a / the) discriminator ( / is) configured to” in the following locations:
Claim 1 Line 4
Claim 1 Line 12
Claim 1 Line 23
Claim 4 Line 2
Claim 5 Line 12
Claim 6 Line 2
Claim 8 Line 2
Claim 10 Line 2
Claim 11 Line 2
The element “a learning unit configured to” is being interpreted as hardware being part of the learning device, which includes memories, as per Specification Pg. 53 Lines 4-5:  “the learning module 20 includes memories (for example, SRAMs)”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claims 1, 4, 5, 6, 8, 10, and 11 limitation “(a / the) discriminator ( / is) configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The Specification, in the Paragraph going from Page 28 to Page 29, states that the “discriminator” is a “classification module”, and the “classification module” is “configured by an FPGA”.  However, the fact that it is “configured by” an FPGA gives no information about the actual structure of the “discriminator” (i.e., perhaps it is an FPGA).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Examiner is interpreting “a discriminator” as hardware being part of the learning device.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claims 2, 3, 7, 9, 12, 13, and 14 are rejected because they inherit the deficiencies of independent Claim 1.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "close" in claim 2 is a relative term which renders the claim indefinite.  The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 9, 11, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et. al. (“Accelerating Random Forest training process using FPGA”; hereinafter Cheng) in view of Nishiyama (US 2011/0178976 A1) and Owaida et. al. (“Scalable Inference of Decision Tree Ensembles: Flexible Design for CPU-FPGA Platforms”; hereinafter Owaida).
As per Claim 1, Cheng teaches a learning device configured to perform learning of a decision tree based on learning data (Cheng, Abstract, discloses “In this work, a novel FPGA architecture for accelerating the RF training step is presented, exploring key features of the device.”  Here, Cheng teaches a learning (“training”) device (“FPGA architecture”) configured to perform learning (“training”).  The learning is of an RF.  Cheng, Section 2.1, discloses:  “Random Forest classifier is an ensemble of decision tree classifiers”.  Here, Cheng discloses decision tree, and thus discloses learning device configured to perform learning of a decision tree. Cheng, Section 3.2, discloses:  “Each decision tree of the ensemble is trained on the training data (batch) in a circled dataflow as shown in Fig. 2.” Here, Cheng discloses based on learning data (“trained on the training data”)).
(Cheng, Section 3.2 first sentence, discloses:  “Each decision tree of the ensemble is trained on the training data (batch) in a circled dataflow as shown in Fig. 2. The processing starts with selecting a part of the training data and feeding it into a sorting operation”. Here, Cheng discloses learning data (“training data”).  Cheng, Section 3.2 Right Column, discloses:  “The output of sorting unit is a list of sorted index numbers with corresponding labels as represented by Sorted index in the figure. The output is generated sequentially, and is sent into the searching unit. In the searching unit, an optimal split point is found and the original partition is split into two new partitions as represented by Left partition and Right partition in the figure.”  Here, Cheng discloses a learning unit (“searching unit”) configured to derive a branch condition for a node of the decision tree (“an optimal split point is found and the original partition is split into two new partitions as represented by Left partition and Right partition”).  Cheng, Section 3.2 last sentence, discloses:  “The splitting is performed recursively until all the nodes are labeled as leaf-node, which indicates the completion of the training of a single decision tree.”  Here, Cheng discloses to perform learning of the decision tree (“indicates the completion of the training of a single decision tree”). Cheng, Section 3.3, discloses:  “An FPGA architecture has been designed to efficiently implement the proposed training process described in the previous section. Fig. 3 depicts a top-level diagram of the architecture. The system consists of a memory array and a processing element (PE). The memory array contains several memory blocks, which are mapped to embedded memory blocks, and each block stores training instances corresponding to one attribute, where an additional memory block is used to store two sets of random indices. Bootstrap sampling and random attribute selection are performed by loading these indices. The PE block has two main components: A FIFO based merge sorter and an arithmetic logic unit (ALU) evaluating the Gini measurement. The sorted indices together with the boundary tags are stored in a FIFO buffer and are ready to be sent back to a memory address generation unit. The indices are used to address directly the related data point. In each round of splitting, the optimal splitting point is obtained after the entire partition passes through the ALU”.  Recall that Cheng 3.2 disclosed that learning data was passed into the sorting operation.  Here in 3.3, Cheng discloses that the “the optimal splitting point is obtained after the entire partition passes through the ALU”.  Thus, Cheng discloses that the deriving a branch condition occurs after the sorter and ALU, which are part of the processing element.  Cheng, Fig. 3 discloses:

    PNG
    media_image1.png
    234
    364
    media_image1.png
    Greyscale

Here, Cheng discloses that the learning data (“training data” that goes into the “merge sorter”) is read out from the data memory (“memory array”).  Recall that in the 112(f) analysis, “learning unit” is being interpreted as hardware that includes memories.  Cheng, Fig. 3 above, discloses that the learning unit is part of “FPGA architecture”, wherein an FPGA is a type of hardware that includes memories.  One of ordinary skill in the art will appreciate that the learning data for decision trees necessarily comprises “feature amounts”, and this will be explicitly shown in the Owaida reference below).
	However, Cheng does not explicitly teach a discriminator configured to perform determining, in accordance with the branch condition, a node to which learning data read out from the data memory is to be branched from the node corresponding to the branch condition; a data memory configured to store the learning data and including two or more ports for accessing the learning data; feature amounts of the learning data; wherein the learning unit is configured to, in parallel with processing of the discriminator reading out learning data at a specific node from the data memory via a first port of the two or more ports and performing the determining, read out, from the data memory via a second port other than the first port, learning data at a node on which the discriminator is configured to perform determining subsequent to the specific node and derive the branch condition.
	Nishiyama teaches a discriminator configured to perform determining, in accordance with the branch condition, a node to which learning data read out from the data memory is to be branched from the node corresponding to the branch condition. (Nishiyama, Para [0048], discloses:  “The discrimination unit 101 reads the branch condition of the nonterminal node and compares the inputted data with the branch condition (ST 210), and the discrimination unit 101 selects the node to be moved to next from among the child nodes. In the decision tree according to this embodiment, coordinates a and b and the two indexes of the child nodes if luminance of a is larger than that of b, or not, are written as a branch condition. Therefore, the discrimination unit 101 extracts luminance of a and b in the image data, compares luminance of a and b, and makes a choice between two child nodes”.  Here, Nishiyama discloses a discriminator (“discrimination unit”) configured to, in accordance with the branch condition (“reads the branch condition of the nonterminal node and compares the inputted data with the branch condition”), determining a node (“and makes a choice between two child nodes”) to which learning data (“inputted data” from which the tree is learned) is to be branched from the node corresponding to the branch condition (“reads the branch condition of the nonterminal node and compares the inputted data with the branch condition”).  Recall that in the 112f analysis, the “discriminator” is being interpreted as hardware.  Nishiyama, Fig.1, discloses:

    PNG
    media_image2.png
    359
    728
    media_image2.png
    Greyscale

And in Abstract, discloses: “An apparatus for discrimination includes a memory, an alignment unit configured to align nodes of a decision tree in the memory”.  So, Nishiyama discloses an “apparatus” that is communicating with a “memory”, and thus Nishiyama is describing hardware.)
	Cheng and Nishiyama are analogous art because they are both in the field of endeavor of decision tree hardware.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the decision tree FPGA implementation of Cheng, with the discriminator apparatus with alignment unit of Nishiyama. The modification would have been obvious because one of ordinary skill in the art would be motivated to improve the speed of the decision tree (Nishiyama [0052]: “The steps described above allow for more efficient discriminating using the decision tree with a view to improving alignment of nodes in the memory 103. If the nodes are aligned in accordance with the depth of first order, one of the child nodes is aligned next to the parent node in the memory 103. Another child node may be aligned far from the parent node in the memory 103. Being a binary partition tree, a neighboring node is selected as a node to be moved to at 50%, even if nodes are close to the end node. Thereby, a hit ratio on the cache memory is high. Combining the two methods (the breadth of first order and the depth of first order) to align nodes in the memory 103 makes it possible to keep the ratio that the child node is held in the cache memory above a certain level. That improves the cache ratio in moving from node to node, and improves processing speed of discrimination. The changes in alignment of nodes may not effect accuracy of discrimination. Another advantage is that the threshold T is scaleable depending on the specification of the processor.”)
	However, the combination of Cheng and Nishiyama thus far fails to teach a data memory configured to store the learning data and including two or more ports for accessing the learning data; feature amounts of the learning data; wherein the learning unit is configured to, 
	Owaida teaches a data memory configured to store the learning data and including two or more ports for accessing the learning data (Owaida, Section IV A Right Column, discloses “The data memory stores incoming data examples and has a capacity of 4096 features (floating point). The data memory has one write and one read port, allowing prefetching the next data examples while available data examples are being processed.
The data memory is designed to saturate the QPI bandwidth (6 GB/s). Operating at 200 MHz, the data memory has to deliver 32 Bytes per cycle to saturate the QPI bandwidth. Hence the data memory has a data line width of 256-bits (i.e. 32 bytes) which requires stitching together 7 Block RAMs (BRAMs). Since each BRAM has 512 entries and the size of a feature is 4 bytes, we compute the maximum capacity of the data memory to be equal to 4096 features.”  Here, Owaida discloses a data memory (“data memory”) configured to store the learning data (“stores incoming data examples”) and including two or more ports for accessing the learning data (“The data memory has one write and one read port”). Specification Page 32 states that the “data memory” is “SRAM”.  Owaida above discloses that the data memory is “BRAM”.  One of ordinary skill in the art will appreciate that BRAM is a type of SRAM implemented on FPGAs, as evidenced by the reference Wild et. al. (“Enabling SRAM-PUFs on Xilinx FPGAs”), in Intro Para 2:  “However, transferring this concept to Field Programmable Gate Arrays (FPGAs) – at least for those of the market leader Xilinx – is not possible since all SRAM-based block memories (BRAM) in Xilinx FPGAs are automatically cleared on power-up [10], destroying the desired initial information bits.”  Here, Wild discloses that BRAM is an “SRAM-based block memories”, and thus the data memory is an SRAM).
	feature amounts of the learning data (Owaida, Section IV B discloses:  “The DT-PE’s datapath pipeline consists of four operations: reading a tree node from the tree memory; reading the corresponding data example feature from the data memory; comparing the tree node threshold to the feature value; and either computing the next decision node pointer or  reading the leaf node.”  Here, Owaida discloses feature amounts (“feature values”) of the learning data (“data example”)).
	wherein the learning unit is configured to, in parallel with processing of the discriminator reading out learning data at a specific node from the data memory via a first port of the two or more ports and performing the determining, read out, from the data memory via a second port other than the first port, learning data at a node on which the discriminator is configured to perform determining subsequent to the specific node and derive the branch condition (Owaida, Section IV A Right Column, discloses “The data memory stores incoming data examples and has a capacity of 4096 features (floating point). The data memory has one write and one read port, allowing prefetching the next data examples while available data examples are being processed.
The data memory is designed to saturate the QPI bandwidth (6 GB/s). Operating at 200 MHz, the data memory has to deliver 32 Bytes per cycle to saturate the QPI bandwidth. Hence the data memory has a data line width of 256-bits (i.e. 32 bytes) which requires stitching together 7 Block RAMs (BRAMs). Since each BRAM has 512 entries and the size of a feature is 4 bytes, we compute the maximum capacity of the data memory to be equal to 4096 features.”   Here, Owaida teaches a data memory as a two port BRAM, with one read port and one write port.  One of ordinary skill in the art will appreciate that a BRAM may be configured at runtime to have 2 read ports, as evidenced by Malazgirt et. al. (“Application specific multi-port memory customization in FPGAs”) Section IV:  “In traditional FPGA architectures, there exist dedicated BRAMs for storage [6] [7]. These BRAMs have two ports which are used either as write or read port depending on the BRAM mode. In true dual port mode, each port can change its read/write behavior during run time i.e. 2R or 1R & 1W or 2W. In simple dual port mode, a BRAM has exactly dedicated one read and one write port and configuration cannot be changed during run time.”  Owaida does not limit their teaching to “true dual port mode” or “simple dual port mode”, and thus the BRAM of Owaida may be interpreted to be capable of operating as 2 read ports.  
	Recall that Cheng teaches a learning unit to read out learning data and derive the branch condition for a node of the decision tree, and Nishiyama teaches a discriminator to read out learning data at a node and perform the determining.  As shown above, Owaida teaches a two port BRAM, and thus reading can be done from the BRAM concurrently on two ports.  Owaida, Section 3 Para 3, discloses:  “The user passes a pointer to the test data, and a data structure describing the tree ensemble model including parameters such as the number of trees, the tree depth, and all the decision and leaf nodes. The driver then uses the model parameters to make a few decisions regarding the inference of the tree ensemble such as whether the model fits in the FPGA’s memory, how to perform the CPU-FPGA hybrid processing, how to map the trees to the FPGA’s memory, and how to schedule the processing of different data examples on the parallel processing elements of the FPGA architecture. In section V we discuss in more details the driver’s operation.”  Here, Owaida discloses parallel processing of the learning data.  This is also recited in Owaida Section IV Last Paragraph (“The size of the tree memory is selected as a trade-off between allocating as many DT-PE units as possible to parallelize the evaluation of trees, and the tree depth that can be fitted in the DT-PE tree memory”) and Owaida Section V C Last Paragraph (“For small tree ensembles, the FPGA architecture parallelism is used to parallelize the processing of different data examples.”).  Thus, Owaida’s parallel processing when and data memory comprising two read ports, when combined with Nishiyama’s discriminator results in the discriminator reading out learning data at a specific node from the data memory via a first port of the two or more ports and performing the determining, and when combined with Cheng’s learning unit, results in, in parallel with processing of the discriminator, reading out from the data memory via a second port other than the first port, learning data at a node and deriving the branch condition.  The limitation states that the learning data is deriving the branch condition at a node on which the discriminator is configured to perform determining subsequent to the specific node.  Examiner is interpreting that the “subsequent” node is “a node to which learning data read out from the data memory is to be branched from the (specific) node”, i.e., a node in the next level, as described in the previous limitation describing the discriminator.  Owaida Section V A discloses “The classifier software driver is designed to maximize the processing throughput in data examples per second. The driver considers the following architectural features: the number of DT-PE units (64), the pipeline depth of the DT-PE datapath (8 cycles), and the Combiner processing rate. Since the Combiner does not parallelize the aggregation of partial results, the driver avoids spreading the tree ensemble across all Compute Unites and exploits pipeline parallelism in the datapath.”  Here, Owaida discloses “exploits pipeline parallelism”.  Owaida Section IV B describes the pipeline as subsequently iterating through levels:  “The DT-PE’s datapath pipeline consists of four operations: reading a tree node from the tree memory; reading the corresponding data example feature from the data memory; comparing the tree node threshold to the feature value; and either computing the next decision node pointer or reading the leaf node. These are the operations required to evaluate one tree level for the input data example. To evaluate all the tree levels, the next decision node pointer is fed back to the first operation to continue processing subsequent levels. These four operations are iterated until a leaf node is reached, or the last tree level stored in the tree memory is reached in the hybrid processing mode. The datapath pipeline is 8 clock cycles deep. Hence, it requires 8  N cycles to process a tree of N levels.”  Thus, Owaida suggests that the parallelizing may include a node on which the discriminator is configured to perform determining subsequent to the specific node.  Thus, in combination, Cheng, Nishiyama, and Owaida teach wherein the learning unit is configured to, in parallel with processing of the discriminator reading out learning data at a specific node from the data memory via a first port of the two or more ports and performing the determining, read out, from the data memory via a second port other than the first port, learning data at a node on which the discriminator is configured to perform determining subsequent to the specific node and derive the branch condition.)
	Cheng and Owaida are analogous art because they are both in the field of endeavor of decision tree hardware.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the decision tree FPGA implementation of Cheng, with the two-port BRAM of Owaida. The modification would have been obvious because one of ordinary skill in the art would be motivated to increase speed and efficiency with parallel processing (Owaida Section IV A Right Column: “The data memory has one write and one read port, allowing prefetching the next data examples while available data examples are being processed.”)

As per Claim 7, the combination of Cheng, Nishiyama, and Owaida teaches the learning device according to claim 1.  Cheng teaches the learning unit is configured to read out [at least a plurality of feature amounts included in] the learning data from the data memory by one access, and derive the branch condition based on the [feature amounts] learning data.  (Cheng, Section 3.2 first sentence, discloses:  “Each decision tree of the ensemble is trained on the training data (batch) in a circled dataflow as shown in Fig. 2. The processing starts with selecting a part of the training data and feeding it into a sorting operation”. Here, Cheng discloses learning data (“training data”).  Cheng, Section 3.2 Right Column, discloses:  “The output of sorting unit is a list of sorted index numbers with corresponding labels as represented by Sorted index in the figure. The output is generated sequentially, and is sent into the searching unit. In the searching unit, an optimal split point is found and the original partition is split into two new partitions as represented by Left partition and Right partition in the figure.”  Here, Cheng discloses a learning unit (“searching unit”) configured to derive a for a node of the decision tree (“an optimal split point is found and the original partition is split into two new partitions as represented by Left partition and Right partition”).  Cheng, Section 3.2 last sentence, discloses:  “The splitting is performed recursively until all the nodes are labeled as leaf-node, which indicates the completion of the training of a single decision tree.”  Here, Cheng discloses to perform learning of the decision tree (“indicates the completion of the training of a single decision tree”). Cheng, Section 3.3, discloses:  “An FPGA architecture has been designed to efficiently implement the proposed training process described in the previous section. Fig. 3 depicts a top-level diagram of the architecture. The system consists of a memory array and a processing element (PE). The memory array contains several memory blocks, which are mapped to embedded memory blocks, and each block stores training instances corresponding to one attribute, where an additional memory block is used to store two sets of random indices. Bootstrap sampling and random attribute selection are performed by loading these indices. The PE block has two main components: A FIFO based merge sorter and an arithmetic logic unit (ALU) evaluating the Gini measurement. The sorted indices together with the boundary tags are stored in a FIFO buffer and are ready to be sent back to a memory address generation unit. The indices are used to address directly the related data point. In each round of splitting, the optimal splitting point is obtained after the entire partition passes through the ALU”.  Recall that Cheng 3.2 disclosed that learning data was passed into the sorting operation.  Here in 3.3, Cheng discloses that the “the optimal splitting point is obtained after the entire partition passes through the ALU”.  Thus, Cheng discloses that the deriving a branch condition occurs after the sorter and ALU, which are part of the processing element.  Cheng, Fig. 3 discloses:

    PNG
    media_image1.png
    234
    364
    media_image1.png
    Greyscale

Here, Cheng discloses that the learning data (“training data” that goes into the “merge sorter”) is read out from the data memory (“memory array”).  This must be done by accessing the memory, and thus is done by at least one access.  One of ordinary skill in the art will appreciate that the learning data for decision trees necessarily comprises “feature amounts”, and this will be explicitly shown in the Owaida reference below).
	However, Cheng does not explicitly teach data memory and plurality of feature amounts.  
	Owaida teaches data memory (Owaida, Section IV A Right Column, discloses “The data memory stores incoming data examples and has a capacity of 4096 features (floating point). The data memory has one write and one read port, allowing prefetching the next data examples while available data examples are being processed.
The data memory is designed to saturate the QPI bandwidth (6 GB/s). Operating at 200 MHz, the data memory has to deliver 32 Bytes per cycle to saturate the QPI bandwidth. Hence the data memory has a data line width of 256-bits (i.e. 32 bytes) which requires stitching together 7 Block RAMs (BRAMs). Since each BRAM has 512 entries and the size of a feature is 4 bytes, we compute the maximum capacity of the data memory to be equal to 4096 features.”  Here, Owaida discloses a data memory (“data memory”) configured to store the learning data (“stores incoming data examples”) and including two or more ports for accessing the learning data (“The data memory has one write and one read port”)).
plurality of feature amounts of the learning data (Owaida, Section IV B discloses:  “The DT-PE’s datapath pipeline consists of four operations: reading a tree node from the tree memory; reading the corresponding data example feature from the data memory; comparing the tree node threshold to the feature value; and either computing the next decision node pointer or reading the leaf node.”  Here, Owaida discloses plurality of feature amounts (“feature values”, which is in plural form) of the learning data (“data example”)).

As per Claim 8, the combination of Cheng, Nishiyama, and Owaida teaches the learning device according to claim 1.  Nishiyama teaches a discriminator. (Nishiyama, Para [0048], discloses:  “The discrimination unit 101 reads the branch condition of the nonterminal node and compares the inputted data with the branch condition (ST 210), and the discrimination unit 101 selects the node to be moved to next from among the child nodes. In the decision tree according to this embodiment, coordinates a and b and the two indexes of the child nodes if luminance of a is larger than that of b, or not, are written as a branch condition. Therefore, the discrimination unit 101 extracts luminance of a and b in the image data, compares luminance of a and b, and makes a choice between two child nodes”.  Here, Nishiyama discloses a discriminator (“discrimination unit”) configured to, in accordance with the branch condition (“reads the branch condition of the nonterminal node and compares the inputted data with the branch condition”), determining a node (“and makes a choice between two child nodes”) to which learning data (“inputted data” from which the tree is learned) is to be branched from the node corresponding to the branch condition (“reads the branch condition of the nonterminal node and compares the inputted data with the branch condition”).
	Owaida teaches data memory (Owaida, Section IV A Right Column, discloses “The data memory stores incoming data examples and has a capacity of 4096 features (floating point). The data memory has one write and one read port, allowing prefetching the next data examples while available data examples are being processed.
The data memory is designed to saturate the QPI bandwidth (6 GB/s). Operating at 200 MHz, the data memory has to deliver 32 Bytes per cycle to saturate the QPI bandwidth. Hence the data memory has a data line width of 256-bits (i.e. 32 bytes) which requires stitching together 7 Block RAMs (BRAMs). Since each BRAM has 512 entries and the size of a feature is 4 bytes, we compute the maximum capacity of the data memory to be equal to 4096 features.”  Here, Owaida discloses a data memory (“data memory”) configured to store the learning data (“stores incoming data examples”) and including two or more ports for accessing the learning data (“The data memory has one write and one read port”)).
feature amounts (Owaida, Section IV B discloses:  “The DT-PE’s datapath pipeline consists of four operations: reading a tree node from the tree memory; reading the corresponding data example feature from the data memory; comparing the tree node threshold to the feature value; and either computing the next decision node pointer or reading the leaf node.”  Here, Owaida discloses plurality of feature amounts (“feature values”, which is in plural form) of the learning data (“data example”)).
	However, the combination of Nishiyama and Owaida thus far fails to teach to read out label information of the learning data together with the feature amounts of the learning data from the data memory.
Cheng teaches read out label information of the learning data together with the feature amounts of the learning data from the data memory.  (Cheng, Section 3.2 first sentence, discloses:  “Each decision tree of the ensemble is trained on the training data (batch) in a circled dataflow as shown in Fig. 2. The processing starts with selecting a part of the training data and feeding it into a sorting operation”. Here, Cheng discloses learning data (“training data”)  Cheng, Section 3.3, discloses:  “An FPGA architecture has been designed to efficiently implement the proposed training process described in the previous section. Fig. 3 depicts a top-level diagram of the architecture. The system consists of a memory array and a processing element (PE). The memory array contains several memory blocks, which are mapped to embedded memory blocks, and each block stores training instances corresponding to one attribute, where an additional memory block is used to store two sets of random indices. Bootstrap sampling and random attribute selection are performed by loading these indices. The PE block has two main components: A FIFO based merge sorter and an arithmetic logic unit (ALU) evaluating the Gini measurement. The sorted indices together with the boundary tags are stored in a FIFO buffer and are ready to be sent back to a memory address generation unit. The indices are used to address directly the related data point. In each round of splitting, the optimal splitting point is obtained after the entire partition passes through the ALU”.  Recall that Cheng 3.2 disclosed that learning data was passed into the sorting operation.  Here in 3.3, Cheng discloses that the “the optimal splitting point is obtained after the entire partition passes through the ALU”.  Thus, Cheng discloses that the deriving a branch condition occurs after the sorter and ALU, which are part of the processing element.  Cheng, Fig. 3 discloses:

    PNG
    media_image1.png
    234
    364
    media_image1.png
    Greyscale

Here, Cheng discloses that the learning data (“training data” that goes into the “merge sorter”) is read out from the data memory (“memory array”).  Recall that the learning data includes feature amounts, as taught by Owaida.    Cheng, Fig. 2, discloses:

    PNG
    media_image3.png
    408
    657
    media_image3.png
    Greyscale


Here, Cheng discloses that label information of the learning data is read out together with the feature amounts.)

As per Claim 9, the combination of Cheng, Nishiyama, and Owaida teaches the learning device according to claim 1.  Owaida teaches wherein the learning device is configured to perform the learning of the decision tree by gradient boosting. (Owaida, Section II A Para 2: “An ensemble method is a family of algorithms that combines multiple machine learning models. We focus on gradient boosting which has a simple inference procedure: let M1, ..., Mk be k machine learning models, the inference result of the ensembled model is f(x) = P i fMi (x). That is, we first run inference for each model Mi and then sum up all the results.”  Here, Owaida discloses gradient boosting (“we focus on gradient boosting”).  Owaida discloses that this is for learning of the decision tree in Section III Para 5:  “The classifier FPGA architecture consists of 8 Compute Units, each includes 8 decision tree processing elements (DT-PE) as Figure 2 shows.”)

As per Claim 11, the combination of Cheng, Nishiyama, and Owaida teaches the learning device according to claim 1.  Cheng teaches learning unit and learning data.  (Cheng, Section 3.2 first sentence, discloses:  “Each decision tree of the ensemble is trained on the training data (batch) in a circled dataflow as shown in Fig. 2. The processing starts with selecting a part of the training data and feeding it into a sorting operation”. Here, Cheng discloses learning data (“training data”).  Cheng, Section 3.2 Right Column, discloses:  “The output of sorting unit is a list of sorted index numbers with corresponding labels as represented by Sorted index in the figure. The output is generated sequentially, and is sent into the searching unit. In the searching unit, an optimal split point is found and the original partition is split into two new partitions as represented by Left partition and Right partition in the figure.”  Here, Cheng discloses a learning unit (“searching unit”) configured to derive a branch condition for a node of the decision tree (“an optimal split point is found and the original partition is split into two new partitions as represented by Left partition and Right partition”).  
However, Cheng does not teach wherein the discriminator is configured to share a configuration of performing determining operation on the learning data at a time of learning by the learning unit to perform a discriminating operation on discrimination data.
Nishiyama teaches wherein the discriminator is configured to share a configuration of performing determining operation on the learning data at a time of learning by the learning unit to perform a discriminating operation on discrimination data.  (Nishiyama, Para [0048], discloses:  “The discrimination unit 101 reads the branch condition of the nonterminal node and compares the inputted data with the branch condition (ST 210), and the discrimination unit 101 selects the node to be moved to next from among the child nodes. In the decision tree according to this embodiment, coordinates a and b and the two indexes of the child nodes if luminance of a is larger than that of b, or not, are written as a branch condition. Therefore, the discrimination unit 101 extracts luminance of a and b in the image data, compares luminance of a and b, and makes a choice between two child nodes”.  Here, Nishiyama discloses a discriminator (“discrimination unit”) configured to, in accordance with the branch condition (“reads the branch condition of the nonterminal node and compares the inputted data with the branch condition”), determining a node (“and makes a choice between two child nodes”) to which learning data (“inputted data” from which the tree is learned) is to be branched from the node corresponding to the branch condition (“reads the branch condition of the nonterminal node and compares the inputted data with the branch condition”).  
Here, determining a node corresponding to the branch condition is a determining operation.  This is performed on the learning data (“inputted data”).  A “configuration” may be broadly interpreted simply as the result of the operation.  Thus, by producing the determining result, one is sharing a configuration of performing determining operation on the learning data.  This is done during a learning operation of a decision tree, and is thus at a time of learning by , as in the combination of Cheng and Nishiyama, the learning and discrimination units are working together over a period of time.  This determining operation is done in order to perform a discriminating operation on discrimination data, since the “inputted data” is also discrimination data, as it is the data being branched, and the “determining operation” is, in fact, a “discriminating operation”.  In other words, saying “performing a determining operation….to perform a discriminating operation” is analogous to saying “performing a talking operation…to perform a speaking operation”.)

As per Claim 13, the combination of Cheng, Nishiyama, and Owaida teaches the learning device according to claim 1.  Cheng teaches learning unit and learning data.  (Cheng, Section 3.2 first sentence, discloses:  “Each decision tree of the ensemble is trained on the training data (batch) in a circled dataflow as shown in Fig. 2. The processing starts with selecting a part of the training data and feeding it into a sorting operation”. Here, Cheng discloses learning data (“training data”).  Cheng, Section 3.2 Right Column, discloses:  “The output of sorting unit is a list of sorted index numbers with corresponding labels as represented by Sorted index in the figure. The output is generated sequentially, and is sent into the searching unit. In the searching unit, an optimal split point is found and the original partition is split into two new partitions as represented by Left partition and Right partition in the figure.”  Here, Cheng discloses a learning unit (“searching unit”) configured to derive a branch condition for a node of the decision tree (“an optimal split point is found and the original partition is split into two new partitions as represented by Left partition and Right partition”).  
However, Cheng does not explicitly teach feature amounts.
Owaida teaches feature amounts (Owaida, Section IV B discloses:  “The DT-PE’s datapath pipeline consists of four operations: reading a tree node from the tree memory; reading the corresponding data example feature from the data memory; comparing the tree node threshold to the feature value; and either computing the next decision node pointer or reading the leaf node.”  Here, Owaida discloses feature amounts (“feature values”) of the learning data (“data example”).  Owaida discloses perform learning (Section II A: “We present a simplified data model for machine learning”).  The language “part of all the feature amounts” adds no new limits to the claim, as “part of all” is simply still a “part”.  Owaida is using some feature amounts, and is therefore using at least a part of the feature amounts, and therefore part of all the feature amounts.)

As per Claim 14, the combination of Cheng, Nishiyama, and Owaida teaches the learning device according to claim 1.  Cheng teaches learning unit and learning data.  (Cheng, Section 3.2 first sentence, discloses:  “Each decision tree of the ensemble is trained on the training data (batch) in a circled dataflow as shown in Fig. 2. The processing starts with selecting a part of the training data and feeding it into a sorting operation”. Here, Cheng discloses learning data (“training data”).  Cheng, Section 3.2 Right Column, discloses:  “The output of sorting unit is a list of sorted index numbers with corresponding labels as represented by Sorted index in the figure. The output is generated sequentially, and is sent into the searching unit. In the searching unit, an optimal split point is found and the original partition is split into two new partitions as represented by Left partition and Right partition in the figure.”  Here, Cheng discloses a learning unit (“searching unit”) configured to derive a branch condition for a node of the decision tree (“an optimal split point is found and the original partition is split into two new partitions as represented by Left partition and Right partition”).  Thus Cheng teaches learning using learning data.  The language “part of all the pieces of the learning data” adds no new limits to the claim, as “part of all” is simply still a “part”.  Cheng is using learning data, and thus pieces of the learning data, and is thus using at least a part of the pieces of the learning data, and therefore part of all pieces of the learning data.)

	Claim 15 is a method claim corresponding to device Claim 1.  Claim 15 is rejected for the same reasons as Claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cheng, Nishiyama, and Owaida in view of Mitchell et. al. (“Accelerating the XGBoost algorithm using GPU computing”; hereinafter Mitchell).
As per Claim 2, the combination of Cheng, Nishiyama, and Owaida teaches the learning device according to claim 1.  Cheng teaches derivation of branch conditions performed by the learning unit (Cheng, Section 3.2 Right Column, discloses:  “The output of sorting unit is a list of sorted index numbers with corresponding labels as represented by Sorted index in the figure. The output is generated sequentially, and is sent into the searching unit. In the searching unit, an optimal split point is found and the original partition is split into two new partitions as represented by Left partition and Right partition in the figure.”  Here, Cheng discloses a learning unit (“searching unit”) configured to derive a branch condition (“an optimal split point is found and the original partition is split into two new partitions as represented by Left partition and Right partition”)).
	However, Cheng does not teach determining performed by the discrimination unit.
	Nishiyama teaches determining performed by the discrimination unit. (Nishiyama, Para [0048], discloses:  “The discrimination unit 101 reads the branch condition of the nonterminal node and compares the inputted data with the branch condition (ST 210), and the discrimination unit 101 selects the node to be moved to next from among the child nodes. In the decision tree according to this embodiment, coordinates a and b and the two indexes of the child nodes if luminance of a is larger than that of b, or not, are written as a branch condition. Therefore, the discrimination unit 101 extracts luminance of a and b in the image data, compares luminance of a and b, and makes a choice between two child nodes”.  Here, Nishiyama discloses a discriminator (“discrimination unit”) configured to, in accordance with the branch condition (“reads the branch condition of the nonterminal node and compares the inputted data with the branch condition”), determining a node (“and makes a choice between two child nodes”) to which learning data (“inputted data” from which the tree is learned) is to be branched from the node corresponding to the branch condition (“reads the branch condition of the nonterminal node and compares the inputted data with the branch condition”).
	However, the combination of Cheng, Nishiyama, and Owaida thus far fails to teach wherein order of nodes as processing targets unit is order in which numbers of pieces of the learning data of adjacent nodes are close to each other.
Mitchell teaches wherein order of nodes as processing targets unit is order in which numbers of pieces of the learning data of adjacent nodes are close to each other. (Mitchell, Page 29 Phase 3, discloses:  “If the sorting version of the algorithm is used, the feature values need to be sorted by node position. If the interleaved version of the algorithm is used (e.g. in early tree levels) this step is unnecessary. Each feature value with its updated node position is sorted such that each node bucket resides in contiguous memory.”  Here, Mitchell discloses order in which numbers of pieces of the learning data (“Each feature value with its updated node position is sorted”) of adjacent nodes are close to each other (“each node bucket resides in contiguous memory”, where in “each node bucket” includes “adjacent nodes”).  Here, “feature values” are numbers of pieces of the learning data, wherein “number” in this sense is not a numerical value, but rather used in its demonstrative form (i.e., “do a number of things”), wherein “numbers of pieces of the learning data” is interpreted as “some pieces of the learning data”.  Also note that “contiguous” memory implies that the nodes are not scattered throughout different memory chips, and can thus be considered to be close to each other in a single contiguous memory.  The nodes are processing targets, as Mitchell’s sorting step is the step of an algorithm (“If the sorting version of the algorithm is used”).  Mitchell is also in the field of decision trees, and thus the “nodes” are decision tree nodes and this suggests the processing performed by the learning unit of Cheng (Mitchell Pg 29 Phase 2: “Once the best splits for each node have been calculated”) and discriminator of Nishiyama (Mitchell Pg 29 Phase 2: “First we update the node ID map in the missing direction. All instances residing in node 1 are updated in the right direction to node 4. Instances residing in node 2 are updated in the left direction to node 5. The node ID map now looks like Table 16”.  Finally, note that the order of the nodes is interpreted in the possessive form, wherein rather than “the order in which nodes are processed”, order of the nodes is interpreted as “an order, which is a property of each node”, as the instant claim states that the “learning data” is “of the nodes”.  Thus, the order of the learning data (“each feature value…is sorted”), is an order of the node.  The “order of nodes as processing targets”, is interpreted as a tautology (i.e., the nodes are entities that are indeed processing targets), and this does not necessarily mean “the order in which nodes are processed by the algorithm”).
	Cheng, Nishiyama, Owaida, and Mitchell are analogous art because they are all in the field of endeavor of decision tree hardware.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the decision tree FPGA implementation of Cheng, Nishiyama, and Owaida, with the sorting in contiguous memory of Mitchell. The modification would have been obvious because one of ordinary skill in the art would be motivated to take advantage of parallel processing afforded by the contiguous block of memory, and therefore speed up processing (Mitchell Pg 22 Phase 1: “
Data layout
To facilitate enumeration through all split points, the feature values should be kept in sorted order. Hence, we use the device memory layout shown in Tables 9 and 10. Each feature value is paired with the ID of the instance it belongs to as well as the leaf node it currently resides in. Data are stored in sparse column major format and instance IDs are used to map back to gradient pairs for each instance. All data are stored in arrays in device memory. The tree itself 
Block level parallelism
Given the above data layout notice that each feature resides in a contiguous block and may be processed independently. In order to calculate the best split for the root node of the tree, we greedily select the best split within each feature, delegating a single thread block per feature.”)

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cheng, Nishiyama, and Owaida in view of Chen et. al. (“XGBoost: A Scalable Tree Boosting System”; hereinafter Chen).
As per Claim 3, the combination of Cheng, Nishiyama, and Owaida teaches the learning device according to claim 1.  Cheng teaches derivation of branch conditions performed by the learning unit (Cheng, Section 3.2 Right Column, discloses:  “The output of sorting unit is a list of sorted index numbers with corresponding labels as represented by Sorted index in the figure. The output is generated sequentially, and is sent into the searching unit. In the searching unit, an optimal split point is found and the original partition is split into two new partitions as represented by Left partition and Right partition in the figure.”  Here, Cheng discloses a learning unit (“searching unit”) configured to derive a branch condition (“an optimal split point is found and the original partition is split into two new partitions as represented by Left partition and Right partition”)).
	However, Cheng does not teach determining performed by the discrimination unit.
Nishiyama teaches determining performed by the discrimination unit. (Nishiyama, Para [0048], discloses:  “The discrimination unit 101 reads the branch condition of the nonterminal node and compares the inputted data with the branch condition (ST 210), and the discrimination unit 101 selects the node to be moved to next from among the child nodes. In the decision tree according to this embodiment, coordinates a and b and the two indexes of the child nodes if luminance of a is larger than that of b, or not, are written as a branch condition. Therefore, the discrimination unit 101 extracts luminance of a and b in the image data, compares luminance of a and b, and makes a choice between two child nodes”.  Here, Nishiyama discloses a discriminator (“discrimination unit”) configured to, in accordance with the branch condition (“reads the branch condition of the nonterminal node and compares the inputted data with the branch condition”), determining a node (“and makes a choice between two child nodes”) to which learning data (“inputted data” from which the tree is learned) is to be branched from the node corresponding to the branch condition (“reads the branch condition of the nonterminal node and compares the inputted data with the branch condition”).
	However, the combination of Cheng, Nishiyama, and Owaida thus far fails to teach wherein order of nodes as processing targets unit is order in which numbers of pieces of the learning data of adjacent nodes are close to each other.
	Chen teaches wherein order of nodes as processing targets unit discriminator is order corresponding to descending order or ascending order of numbers of pieces of the learning data of the nodes. (Chen, Section 4.1, discloses:  “The most time consuming part of tree learning is to get the data into sorted order. In order to reduce the cost of sorting, we propose to store the data in in-memory units, which we called block. Data in each block is stored in the compressed column (CSC) format, with each column sorted by the corresponding feature value. This input data layout only needs to be computed once before training, and can be reused in later iterations.”  Here, Chen discloses order of the learning data (“data into sorted order”).  Chen, Algorithm 3, discloses: 

    PNG
    media_image4.png
    419
    623
    media_image4.png
    Greyscale

Here, Chen discloses order corresponding to descending order or ascending order (“Ascending”) of numbers of pieces of the learning data (“xjk” – recall above “sorted by the corresponding feature value”) of the nodes (Ik).  Here, “feature values” are numbers of pieces of the learning data, wherein “number” in this sense is not a numerical value, but rather used in its demonstrative form (i.e., “do a number of things”), wherein “numbers of pieces of the learning data” is interpreted as “some pieces of the learning data”.  The nodes are processing , as Mitchell’s sorting step is the step of an algorithm (“If the sorting version of the algorithm is used”).  Mitchell is also in the field of decision trees, and thus the “nodes” are decision tree nodes and this suggests the processing performed by the learning unit of Cheng (Mitchell Pg 29 Phase 2: “Once the best splits for each node have been calculated”) and discriminator of Nishiyama (Mitchell Pg 29 Phase 2: “First we update the node ID map in the missing direction. All instances residing in node 1 are updated in the right direction to node 4. Instances residing in node 2 are updated in the left direction to node 5. The node ID map now looks like Table 16”.  Finally, note that the order of the nodes is interpreted in the possessive form, wherein rather than “the order in which nodes are processed”, order of the nodes is interpreted as “an order, which is a property of each node”, as the instant claim states that the “learning data” is “of the nodes”.  Thus, the order of the learning data (“each feature value…is sorted”), is an order of the node.  The “order of nodes as processing targets”, is interpreted as a tautology (i.e., the nodes are entities that are indeed processing targets), and this does not necessarily mean “the order in which nodes are processed by the algorithm”)).
	Cheng, Nishiyama, Owaida, and Chen are analogous art because they are all in the field of endeavor of decision trees.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the decision tree FPGA implementation of Cheng, Nishiyama, and Owaida, with the sorting of feature values of Chen. The modification would have been obvious because one of ordinary skill in the art would be motivated to increase the efficiency of the algorithm (Chen, Section 3.1: “It is computationally demanding to enumerate all the possible splits for continuous features. In order to do so efficiently, the algorithm must first sort the data 

As per Claim 10, the combination of Cheng, Nishiyama, Owaida teaches the learning device according to claim 1.  Cheng teaches learning unit and learning data (Cheng, Section 3.2 first sentence, discloses:  “Each decision tree of the ensemble is trained on the training data (batch) in a circled dataflow as shown in Fig. 2. The processing starts with selecting a part of the training data and feeding it into a sorting operation”. Here, Cheng discloses learning data (“training data”).  Cheng, Section 3.2 Right Column, discloses:  “The output of sorting unit is a list of sorted index numbers with corresponding labels as represented by Sorted index in the figure. The output is generated sequentially, and is sent into the searching unit. In the searching unit, an optimal split point is found and the original partition is split into two new partitions as represented by Left partition and Right partition in the figure.”  Here, Cheng discloses a learning unit (“searching unit”) configured to derive a branch condition for a node of the decision tree (“an optimal split point is found and the original partition is split into two new partitions as represented by Left partition and Right partition”).  
Owaida teaches data memory (Owaida, Section IV A Right Column, discloses “The data memory stores incoming data examples and has a capacity of 4096 features (floating point). The data memory has one write and one read port, allowing prefetching the next data examples while available data examples are being processed.
The data memory is designed to saturate the QPI bandwidth (6 GB/s). Operating at 200 MHz, the data memory has to deliver 32 Bytes per cycle to saturate the QPI bandwidth. Hence the data memory has a data line width of 256-bits (i.e. 32 bytes) which requires stitching together 7 Block RAMs (BRAMs). Since each BRAM has 512 entries and the size of a feature is 4 bytes, we compute the maximum capacity of the data memory to be equal to 4096 features.”  Here, Owaida discloses a data memory (“data memory”) configured to store the learning data (“stores incoming data examples”) and including two or more ports for accessing the learning data (“The data memory has one write and one read port”)).
	Nishiyama teaches discriminator (Nishiyama, Para [0048], discloses:  “The discrimination unit 101 reads the branch condition of the nonterminal node and compares the inputted data with the branch condition (ST 210), and the discrimination unit 101 selects the node to be moved to next from among the child nodes. In the decision tree according to this embodiment, coordinates a and b and the two indexes of the child nodes if luminance of a is larger than that of b, or not, are written as a branch condition. Therefore, the discrimination unit 101 extracts luminance of a and b in the image data, compares luminance of a and b, and makes a choice between two child nodes”.  Here, Nishiyama discloses a discriminator (“discrimination unit”) configured to perform branching (“and makes a choice between two child nodes”)).
However, the combination of Cheng, Nishiyama, Owaida thus far fails to teach calculate a first-order gradient and a second-order gradient corresponding to an error function of each piece of the learning data, and a leaf weight for each piece of the learning data and write the first-order gradient, the second-order and the leaf weight into the data memory so that learning of a next decision tree is performed by the gradient boosting.  (Chen, Section 2.2, discloses: 

    PNG
    media_image5.png
    454
    398
    media_image5.png
    Greyscale

Here, Chen discloses calculate a first-order gradient and a second-order gradient (“first and second order gradient statistics”) corresponding to an error function (“on the loss function”).  Chen, Section 2.1, discloses:  “

    PNG
    media_image6.png
    304
    384
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    165
    391
    media_image7.png
    Greyscale

Here, Chen discloses that these calculations are done on for each piece of the learning data (“for a given data set”), as above in the equation with gradients, the equation is summed over data with summation symbol Sigma over data set xi:

    PNG
    media_image8.png
    55
    360
    media_image8.png
    Greyscale

Chen also discloses calculate leaf weight (“Each fk corresponds to an independent tree structure q and leaf weights w.”)  As these values are used and accessed during the execution of an iterative algorithm, the values must be stored in memory, and thus Chen discloses calculate a first-order gradient and a second-order gradient corresponding to an error function .  Chen, Abstract, discloses:  “Tree boosting is a highly effective and widely used machine learning method. In this paper, we describe a scalable end-to-end tree boosting system called XGBoost, which is used widely by data scientists to achieve state-of-the-art results on many machine learning challenges.”  Here, Chen discloses so that learning of a next decision tree is performed by the gradient boosting.)
Cheng, Nishiyama, Owaida, and Chen are analogous art because they are all in the field of endeavor of decision trees.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the decision tree FPGA implementation of Cheng, Nishiyama, and Owaida, with the XGBoost algorithm of Chen. The modification would have been obvious because one of ordinary skill in the art would be motivated to reduce resources and increase efficiency (Chen, Abstract: “By combining these insights, XGBoost scales beyond billions of examples using far fewer resources than existing systems.”

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cheng, Nishiyama, and Owaida in view of Zhang et. al. (“A Splitting Criteria Based on Similarity in Decision Tree Learning”; hereinafter Zhang).
As per Claim 4, the combination of Cheng, Nishiyama, and Owaida teaches the learning device according to claim 1.  Nishiyama teaches discriminator to perform branching. (Nishiyama, Para [0048], discloses:  “The discrimination unit 101 reads the branch condition of the nonterminal node and compares the inputted data with the branch condition (ST 210), and the discrimination unit 101 selects the node to be moved to next from among the child nodes. In the decision tree according to this embodiment, coordinates a and b and the two indexes of the child nodes if luminance of a is larger than that of b, or not, are written as a branch condition. Therefore, the discrimination unit 101 extracts luminance of a and b in the image data, compares luminance of a and b, and makes a choice between two child nodes”.  Here, Nishiyama discloses a discriminator (“discrimination unit”) configured to perform branching (“and makes a choice between two child nodes”)).
However, the combination of Cheng, Nishiyama, and Owaida thus far fails to teach in a case in which a number of pieces of the learning data at a node is equal to or smaller than a predetermined number, regard the node as a leaf and do not perform branching after the node.
Zhang teaches in a case in which a number of pieces of the learning data at a node is equal to or smaller than a predetermined number, regard the node as a leaf and do not perform branching after the node. (Zhang, pg 1778 Section E, discloses:  “Usually, there are noise datas in training set, which may lead to overfitting, then noise branch will be generated. We take the splitting threshold method to eliminate overfitting. Two thresholds are adopted in the pruning methodology, one is the similarity of subset named r1, and the other threshold is the size of subset named r2, if the similarity of subset is greater than r1 or the size of the subset is less than r2, then stop splitting, and label the node as leaf node”.  Here, Zhang discloses in a case in which a number of pieces (“size of the subset”) of the learning data (“training set”) at a node (“node”) is equal to or smaller than a predetermined (“is less than r2”, i.e. equal to or smaller than r2 – 1), regard the node as a leaf and do not perform branching after the node (“then stop splitting, and label the node as leaf node”)).
Cheng, Nishiyama, Owaida, and Zhang are analogous art because they are all in the field of endeavor of decision trees.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the decision tree FPGA implementation of Cheng, Nishiyama, and Owaida, with the leaf threshold of Zhang. The modification would have been obvious because one of ordinary skill in the art would be motivated to avoid overfitting (Zhang, pg 1778 Section E:  “Usually, there are noise datas in training set, which may lead to overfitting, then noise branch will be generated. We take the splitting threshold method to eliminate overfitting”).

As per Claim 12, the combination of Cheng, Nishiyama, and Owaida teaches the learning device according to claim 1.  Cheng teaches a learning unit and a model memory configured to store the branch condition for the node of the decision tree (Cheng, Section 3.2 first sentence, discloses:  “Each decision tree of the ensemble is trained on the training data (batch) in a circled dataflow as shown in Fig. 2. The processing starts with selecting a part of the training data and feeding it into a sorting operation”. Here, Cheng discloses learning data (“training data”).  Cheng, Section 3.2 Right Column, discloses:  “The output of sorting unit is a list of sorted index numbers with corresponding labels as represented by Sorted index in the figure. The output is generated sequentially, and is sent into the searching unit. In the searching unit, an optimal split point is found and the original partition is split into two new partitions as represented by Left partition and Right partition in the figure.”  Here, Cheng discloses a learning unit (“searching unit”) configured to derive a branch condition for a node of the decision tree (“an optimal split point is found and the original partition is split into two new partitions as represented by Left partition and Right partition”).  Cheng, Section 3.2 last sentence, discloses:  “The splitting is performed recursively until all the nodes are labeled as leaf-node, which indicates the completion of the training of a single decision tree.”  Here, Cheng discloses to perform learning of the decision tree (“indicates the completion of the training of a single decision tree”). Cheng, Section 3.3, discloses:  “An FPGA architecture has been designed to efficiently implement the proposed training process described in the previous section. Fig. 3 depicts a top-level diagram of the architecture. The system consists of a memory array and a processing element (PE). The memory array contains several memory blocks, which are mapped to embedded memory blocks, and each block stores training instances corresponding to one attribute, where an additional memory block is used to store two sets of random indices. Bootstrap sampling and random attribute selection are performed by loading these indices. The PE block has two main components: A FIFO based merge sorter and an arithmetic logic unit (ALU) evaluating the Gini measurement. The sorted indices together with the boundary tags are stored in a FIFO buffer and are ready to be sent back to a memory address generation unit. The indices are used to address directly the related data point. In each round of splitting, the optimal splitting point is obtained after the entire partition passes through the ALU”.  Recall that Cheng 3.2 disclosed that learning data was passed into the sorting operation.  Here in 3.3, Cheng discloses that the “the optimal splitting point is obtained after the entire partition passes through the ALU”.  Thus, Cheng discloses that the deriving a branch condition occurs after the sorter and ALU, which are part of the processing element.  Cheng, Fig. 3 discloses:

    PNG
    media_image1.png
    234
    364
    media_image1.png
    Greyscale

Here, following the arrows, Cheng discloses that the branch condition (“split info”) is stored in the model memory (“memory array”).
	However, Cheng does not explicitly teach in a case in which the node as a learning target is to be further branched, write flag information indicating that the node is to be further branched, into the model memory together with the branch condition, and the learning unit is configured to, in a case in which the node as a learning target is not to be further branched, write flag information indicating that the node is not to be further branched, into the model memory.
	Zhang teaches in a case in which the node as a learning target is to be further branched, write flag information indicating that the node is to be further branched, into the model memory together with the branch condition, and the learning unit is configured to, in a case in which the node as a learning target is not to be further branched, write flag information indicating that the node is not to be further branched, into the model memory.  (Zhang, pg 1778 Section E, discloses:  “Usually, there are noise datas in training set, which may lead to overfitting, then noise branch will be generated. We take the splitting threshold method to eliminate overfitting. Two thresholds are adopted in the pruning methodology, one is the similarity of subset named r1, and the other threshold is the size of subset named r2, if the similarity of subset is greater than r1 or the size of the subset is less than r2, then stop splitting, and label the node as leaf node”.  Here, Zhang discloses, in a case in which the node as a learning target is not to be further branched (“then stop splitting”), write flag information indicating that the node is not to be further branched (“label the node as leaf node”).  Note that a “label” may be considered a flag.  The memory used to store this label is effectively a leaf flag.  The process of initializing this label to “false” or “0” then amounts to in a case in which the node as a learning target is to be further branched, writing flag information indicating that the node is to be further branched.  This label must be stored in memory, and thus Zhang discloses in a case in which the node as a learning target is to be further branched, write flag information indicating that the node is to be further branched, into the model memory together with the branch condition, and the learning unit is configured to, in a case in which the node as a learning target is not to be further branched, write flag information indicating that the node is not to be further branched, into the model memory when combined with learning unit and model memory of Cheng.)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cheng, Nishiyama, and Owaida in view of Minzoni et. al. (US 2009/0097348 A1; hereinafter Minzoni) and Parlante (“Pointers and Memory”).
As per Claim 5, the combination of Cheng, Nishiyama, and Owaida teaches the learning device according to claim 1.  Cheng teaches learning unit, learning data, and branching at a node (Cheng, Section 3.2 first sentence, discloses:  “Each decision tree of the ensemble is trained on the training data (batch) in a circled dataflow as shown in Fig. 2. The processing starts with selecting a part of the training data and feeding it into a sorting operation”. Here, Cheng discloses learning data (“training data”).  Cheng, Section 3.2 Right Column, discloses:  “The output of sorting unit is a list of sorted index numbers with corresponding labels as represented by Sorted index in the figure. The output is generated sequentially, and is sent into the searching unit. In the searching unit, an optimal split point is found and the original partition is split into two new partitions as represented by Left partition and Right partition in the figure.”  Here, Cheng discloses a learning unit (“searching unit”) configured to derive a branch condition for a node of the decision tree (“an optimal split point is found and the original partition is split into two new partitions as represented by Left partition and Right partition”).  
Nishiyama teaches a discrimination unit and branching at a node. (Nishiyama, Para [0048], discloses:  “The discrimination unit 101 reads the branch condition of the nonterminal node and compares the inputted data with the branch condition (ST 210), and the discrimination unit 101 selects the node to be moved to next from among the child nodes. In the decision tree according to this embodiment, coordinates a and b and the two indexes of the child nodes if luminance of a is larger than that of b, or not, are written as a branch condition. Therefore, the discrimination unit 101 extracts luminance of a and b in the image data, compares luminance of a and b, and makes a choice between two child nodes”.  Here, Nishiyama discloses a discriminator (“discrimination unit”) configured to, in accordance with the branch condition (“reads the branch condition of the nonterminal node and compares the inputted data with the branch condition”), determining a node (“and makes a choice between two child nodes”) to which learning data (“inputted data” from which the tree is learned) is to be branched from the node corresponding to the branch condition (“reads the branch condition of the nonterminal node and compares the inputted data with the branch condition”).
Owaida teaches a data memory (Owaida, Section IV A Right Column, discloses “The data memory stores incoming data examples and has a capacity of 4096 features (floating point). The data memory has one write and one read port, allowing prefetching the next data examples while available data examples are being processed.
The data memory is designed to saturate the QPI bandwidth (6 GB/s). Operating at 200 MHz, the data memory has to deliver 32 Bytes per cycle to saturate the QPI bandwidth. Hence the data memory has a data line width of 256-bits (i.e. 32 bytes) which requires stitching together 7 Block RAMs (BRAMs). Since each BRAM has 512 entries and the size of a feature is 4 bytes, we compute the maximum capacity of the data memory to be equal to 4096 features.”  Here, Owaida discloses a data memory (“data memory”) configured to store the learning data (“stores incoming data examples”) and including two or more ports for accessing the learning data (“The data memory has one write and one read port”).
a hierarchical level of nodes as learning targets is switched (Owaida Section V A discloses “The classifier software driver is designed to maximize the processing throughput in data examples per second. The driver considers the following architectural features: the number of DT-PE units (64), the pipeline depth of the DT-PE datapath (8 cycles), and the Combiner processing rate. Since the Combiner does not parallelize the aggregation of partial results, the driver avoids spreading the tree ensemble across all Compute Unites and exploits pipeline parallelism in the datapath.”  Here, Owaida discloses “exploits pipeline parallelism”.  Owaida Section IV B describes the pipeline as subsequently iterating through levels:  “The DT-PE’s datapath pipeline consists of four operations: reading a tree node from the tree memory; reading the corresponding data example feature from the data memory; comparing the tree node threshold to the feature value; and either computing the next decision node pointer or reading the leaf node. These are the operations required to evaluate one tree level for the input data example. To evaluate all the tree levels, the next decision node pointer is fed back to the first operation to continue processing subsequent levels. These four operations are iterated until a leaf node is reached, or the last tree level stored in the tree memory is reached in the hybrid processing mode. The datapath pipeline is 8 clock cycles deep. Hence, it requires 8  N cycles to process a tree of N levels.”  Thus, Owaida discloses a hierarchical level of nodes as learning targets is switched.)
However, the combination of Cheng, Nishiyama, and Owaida thus far fails to explicitly teach wherein the data memory includes at least two bank regions for storing addresses of the learning data, the at least two bank regions are switched between a bank region for reading-out and a bank region for writing every time a hierarchical level of nodes as learning targets is switched, the learning unit is configured to read out an address of learning data branched at a node from the bank region for reading-out, and reads out the learning data from a region of the 
Minzoni teaches wherein the data memory includes at least two bank regions for storing [addresses of] the [learning] data (Minzoni, Para [0057], discloses:  “According to another embodiment a memory module includes an even number of at least four memory banks, each memory bank having a plurality of memory cells, each two of the memory banks forming a memory bank region and being alternately connected to an 8-bit data bus. The memory banks are classified into two groups, each including a memory bank of each memory bank region. The memory module further includes a selection device connected to the memory banks and being operated in one of a 16-bit mode, a 8-bit mode and a 4-bit mode to access the memory bank regions, i.e. to write or to read data from a central data register to the memory bank regions.”  Here, Minzoni discloses memory includes at least two bank regions (“each two of the memory banks forming a memory bank region”).  Recall that above Cheng teaches “learning data”.  Storing “addresses of” data will be taught by Parlante below.)  
the at least two bank regions are switched between a bank region for reading-out and a bank region for writing [every time a hierarchical level of nodes as learning targets is switched]  (Minzoni, Para [0057], discloses:  “According to another embodiment a memory module includes an even number of at least four memory banks, each memory bank having a plurality of memory cells, each two of the memory banks forming a memory bank region and being alternately connected to an 8-bit data bus. The memory banks are classified into two groups, each including a memory bank of each memory bank region. The memory module further includes a selection device connected to the memory banks and being operated in one of a 16-bit mode, a 8-bit mode and a 4-bit mode to access the memory bank regions, i.e. to write or to read data from a central data register to the memory bank regions.”  Here, Minzoni discloses the at least two bank regions (“each two of the memory banks forming a memory bank region”) are switched between a bank region for reading-out and a bank region for writing (“a selection device connected to the memory banks…mode to access the memory bank regions, i.e. to write or to read data”).  Thus, each bank can be switched between reading and writing.  Recall above that Owaida discloses a hierarchical level of nodes as learning targets is switched.  The decision tree algorithm described by Owaida certainly involves reading and writing data, and thus the combination of Owaida with Minzoni results in the at least two bank regions are switched between a bank region for reading-out and a bank region for writing every time a hierarchical level of nodes as learning targets is switched. Owaida, in fact, also discloses reading and writing to the data memory in Owaida Section IV A Right Column (“The data memory has one write and one read port”)).
 the [learning unit] device is configured to read out [an address of] [learning] data [branched at a node] from the bank region for reading-out, [and reads out the learning data from a region of the data memory indicated by the address ]  (Minzoni, Para [0057], discloses:  “According to another embodiment a memory module includes an even number of at least four memory banks, each memory bank having a plurality of memory cells, each two of the memory banks forming a memory bank region and being alternately connected to an 8-bit data bus. The memory banks are classified into two groups, each including a memory bank of each memory bank region. The memory module further includes a selection device connected to the memory banks and being operated in one of a 16-bit mode, a 8-bit mode and a 4-bit mode to access the memory bank regions, i.e. to write or to read data from a central data register to the memory bank regions.”  Here, Minzoni discloses a bank region for reading out (“a selection device connected to the memory banks…mode to access the memory bank regions, i.e. to write or to read data”).  Recall that above Cheng teaches “learning data”.  Storing “addresses of” data will be taught by Parlante below.)  
and the [discriminator] device is configured to write [the address of] the [learning] data [branched at the node] into the bank region for writing. (Minzoni, Para [0057], discloses:  “According to another embodiment a memory module includes an even number of at least four memory banks, each memory bank having a plurality of memory cells, each two of the memory banks forming a memory bank region and being alternately connected to an 8-bit data bus. The memory banks are classified into two groups, each including a memory bank of each memory bank region. The memory module further includes a selection device connected to the memory banks and being operated in one of a 16-bit mode, a 8-bit mode and a 4-bit mode to access the memory bank regions, i.e. to write or to read data from a central data register to the memory bank regions.”  Here, Minzoni discloses a bank region for writing (“a selection device connected to the memory banks…mode to access the memory bank regions, i.e. to write or to read data”).  Recall that above Cheng teaches “learning data”.  Storing “addresses of” data will be taught by Parlante below.)  
Cheng, Nishiyama, Owaida, and Minzoni are analogous art because they are all in the field of endeavor of computer hardware.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the decision tree FPGA implementation of Cheng, Nishiyama, and Owaida, 
	However, the combination of Cheng, Nishiyama, Owaida, and Minzoni thus far fails to teach writing and storing addresses of the data; reads out the learning data from a region of the data memory indicated by the address.
	Parlante teaches writing and storing addresses of the data; reads out the learning data from a region of the data memory indicated by the address. (Parlante, Page 10 Para 2, discloses:  “How are pointers implemented? The short explanation is that every area of memory in the machine has a numeric address like 1000 or 20452. A pointer to an area of memory is really just an integer which is storing the address of that area of memory. The dereference operation looks at the address, and goes to that area of memory to retrieve the pointee stored there”.  Here, Parlante discloses writing and storing addresses of the data (“A pointer to an area of memory is really just an integer which is storing the address of that area of memory”) and reads out the learning data from a region of the data memory indicated by the address (“The dereference operation looks at the address, and goes to that area of memory to retrieve the pointee stored there”)).
Cheng, Nishiyama, Owaida, Minzoni, and Parlante are analogous art because they are all in the field of endeavor of computer science.
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cheng, Nishiyama, Owaida, Minzoni, Parlante, and Koltisdas et. al. (US 2012/0131265 A1; hereinafter Koltsidas).
As per Claim 6, the combination of Cheng, Nishiyama, Owaida, Minzoni, and Parlante discloses the learning device according to claim 5.  Nishiyama teaches a discrimination unit and branching at a node. (Nishiyama, Para [0048], discloses:  “The discrimination unit 101 reads the branch condition of the nonterminal node and compares the inputted data with the branch condition (ST 210), and the discrimination unit 101 selects the node to be moved to next from among the child nodes. In the decision tree according to this embodiment, coordinates a and b and the two indexes of the child nodes if luminance of a is larger than that of b, or not, are written as a branch condition. Therefore, the discrimination unit 101 extracts luminance of a and b in the image data, compares luminance of a and b, and makes a choice between two child nodes”.  Here, Nishiyama discloses a discriminator (“discrimination unit”) configured to, in accordance with the branch condition (“reads the branch condition of the nonterminal node and compares the inputted data with the branch condition”), determining a node (“and makes a choice between two child nodes”) to which learning data (“inputted data” from which the tree is learned) is to be branched from the node corresponding to the branch condition (“reads the branch condition of the nonterminal node and compares the inputted data with the branch condition”).
Cheng teaches learning data, and branching at a node (Cheng, Section 3.2 first sentence, discloses:  “Each decision tree of the ensemble is trained on the training data (batch) in a circled dataflow as shown in Fig. 2. The processing starts with selecting a part of the training data and feeding it into a sorting operation”. Here, Cheng discloses learning data (“training data”).  Cheng, Section 3.2 Right Column, discloses:  “The output of sorting unit is a list of sorted index numbers with corresponding labels as represented by Sorted index in the figure. The output is generated sequentially, and is sent into the searching unit. In the searching unit, an optimal split point is found and the original partition is split into two new partitions as represented by Left partition and Right partition in the figure.”  Here, Cheng discloses a learning unit (“searching unit”) configured to derive a branch condition for a node of the decision tree (“an optimal split point is found and the original partition is split into two new partitions as represented by Left partition and Right partition”).  
Minzoni teaches bank region for writing (Minzoni, Para [0057], discloses:  “According to another embodiment a memory module includes an even number of at least four memory banks, each memory bank having a plurality of memory cells, each two of the memory banks forming a memory bank region and being alternately connected to an 8-bit data bus. The memory banks are classified into two groups, each including a memory bank of each memory bank region. The memory module further includes a selection device connected to the memory banks and being operated in one of a 16-bit mode, a 8-bit mode and a 4-bit mode to access the memory bank regions, i.e. to write or to read data from a central data register to the memory bank regions.”  Here, Minzoni discloses a bank region for writing (“a selection device connected to the memory banks…mode to access the memory bank regions, i.e. to write or to read data”)).
Owaida teaches lower node (Owaida Section V A discloses “The classifier software driver is designed to maximize the processing throughput in data examples per second. The driver considers the following architectural features: the number of DT-PE units (64), the pipeline depth of the DT-PE datapath (8 cycles), and the Combiner processing rate. Since the Combiner does not parallelize the aggregation of partial results, the driver avoids spreading the tree ensemble across all Compute Unites and exploits pipeline parallelism in the datapath.”  Here, Owaida discloses “exploits pipeline parallelism”.  Owaida Section IV B describes the pipeline as subsequently iterating through levels:  “The DT-PE’s datapath pipeline consists of four operations: reading a tree node from the tree memory; reading the corresponding data example feature from the data memory; comparing the tree node threshold to the feature value; and either computing the next decision node pointer or reading the leaf node. These are the operations required to evaluate one tree level for the input data example. To evaluate all the tree levels, the next decision node pointer is fed back to the first operation to continue processing subsequent levels. These four operations are iterated until a leaf node is reached, or the last tree level stored in the tree memory is reached in the hybrid processing mode. The datapath pipeline is 8 clock cycles deep. Hence, it requires 8  N cycles to process a tree of N levels.”  Thus, Owaida discloses a hierarchical level of nodes as learning targets is switched, and thus lower node.)
Parlante teaches writing addresses of the data (Parlante, Page 10 Para 2, discloses:  “How are pointers implemented? The short explanation is that every area of memory in the machine has a numeric address like 1000 or 20452. A pointer to an area of memory is really just an integer which is storing the address of that area of memory. The dereference operation looks at the address, and goes to that area of memory to retrieve the pointee stored there”.  Here, Parlante discloses writing and storing addresses of the data (“A pointer to an area of memory is really just an integer which is storing the address of that area of memory”) and reads out the learning data from a region of the data memory indicated by the address (“The dereference operation looks at the address, and goes to that area of memory to retrieve the pointee stored there”)).
However, the combination of Cheng, Nishiyama, Owaida, Minzoni, and Parlante fails to explicitly teach wherein the discrimination unit is configured to write addresses of the learning data branched from a node to one lower node into the bank region for writing in ascending order of addresses in the bank region for writing, and write addresses of the learning data branched from the node to the other lower node into the bank region for writing in descending order of addresses in the bank region for writing.
Koltsidas teaches wherein the [discrimination unit] device is configured to write addresses of the [learning] data [branched from a node to one lower node] into the [bank region for writing] memory in ascending order of addresses in the [bank region for writing] memory, and write addresses of the [learning] data [branched from the node to the other lower node] into the [bank region for writing] memory in descending order of addresses in the [bank region for writing] memory.  (Koltsidas, Para [0049], discloses: “In the second level cache, the received group of data units is stored. In case of a flash memory data units are stored in one or more erase units (i.e., flash blocks) of the second level cache where an erase unit can hold data from a single or a small set of groups. There can already be other groups of data units residing in the second level cache. For finally writing data units residing in the second level cache to the storage device, the data units of multiple groups are sorted by logical address. This plurality of data units then is transferred to the storage device such that the storage device receives the data units for writing in a sorted way, e.g. sorted in ascending order of the logical address, or sorted in descending order of the logical address, or a first portion of data units being sorted in ascending order of logical address and a second portion of data units being sorted in descending order of logical address. As such, the overall sequence of data units written to the storage medium results in the least possible movement between the write head and the storage medium, and as such in a fast write time. At the same time, an erase unit has no longer valid data if all groups that have stored valid data units in that erase unit have been destaged. It can then just be erased without needing to relocate any data.”  Here, Koltsidas discloses device is configured to write addresses of the data into the memory (“storage device receives the data units for writing in a sorted way”) in ascending order of addresses or descending order of addresses (“sorted in ascending order of the logical address, or sorted in descending order of the logical address”).  Recall that Nishiyama teaches a discrimination unit, Cheng teaches learning data, Minzoni teaches bank , and Owaida teaches branched from a node to one lower node.  The decision tree algorithm described by Owaida certainly involves multiple tree levels of nodes and reading and writing data, and thus the combination of Owaida with Koltsidas suggests wherein the discrimination unit is configured to write addresses of the learning data branched from a node to one lower node into the bank region for writing in ascending order of addresses in the bank region for writing, and write addresses of the learning data branched from the node to the other lower node into the bank region for writing in descending order of addresses in the bank region for writing.)
Cheng, Nishiyama, Owaida, Minzoni, Parlante, and Koltsidas are analogous art because they are all in the field of endeavor of computer science.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the decision tree FPGA implementation of Cheng, Nishiyama, Owaida, Minzoni, and Parlante, with the ordered address storage in memory of Koltsidas. The modification would have been obvious because one of ordinary skill in the art would be motivated to increase efficiency (Koltsidas [0049]:  “As such, the overall sequence of data units written to the storage medium results in the least possible movement between the write head and the storage medium, and as such in a fast write time. At the same time, an erase unit has no longer valid data if all groups that have stored valid data units in that erase unit have been destaged. It can then just be erased without needing to relocate any data”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wen et. al. (“Efficient Gradient Boosted Decision Tree Training on GPUs”) discloses performing GBDT by taking advantage of parallelism in GPUs
Narayanan et. al. (“An FPGA Implementation of Decision Tree Classification”) discloses implementing decision trees on FPGA
Struharik (“Implementing Decision Trees in Hardware”) discloses implementing decision trees in hardware such as FPGA
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/L.A.S./Examiner, Art Unit 2126         
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126